November 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  ZANTA L. STROUD-SIMMONS, Appellant

NO. 14-15-00576-CV                          V.

         AMERICAN RESIDENTIAL LEASING COMPANY, Appellee
                 ________________________________

      Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 6, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Zanta L. Stroud-Simmons.


      We further order this decision certified below for observance.